[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                        ________________________
                                                                  FILED
                                                         U.S. COURT OF APPEALS
                               No. 04-16036                ELEVENTH CIRCUIT
                           Non-Argument Calendar              June 13, 2005
                         ________________________            THOMAS K. KAHN
                                                                  CLERK
                      D.C. Docket No. 02-22227-CV-JEM

OMAR R. OSAHAR,

                                                        Plaintiff-Appellant,

      versus

U.S. POSTAL SERVICE,
John Potter Post Master General,

                                                  Defendants-Appellees.
                        __________________________

            Appeal from the United States District Court for the
                       Southern District of Florida
                      _________________________
                             (June 13, 2005)
Before ANDERSON, BARKETT and HULL, Circuit Judges.

PER CURIAM:

      Omar Osahar, acting pro se, appeals the district court’s order granting the

United States Postal Service’s ( “USPS’s”) motion for an award of costs in his
employment discrimination action. Because we find no abuse of the district court’s

discretion, we affirm.

                                 BACKGROUND

      Osahar filed an employment discrimination complaint against the USPS,

pursuant to 42 U.S.C. § 2000e, et seq., alleging that he was subjected to racial

discrimination, retaliation for filing grievances, and a hostile work environment. The

USPS moved for summary judgment, which the district court granted, and we

affirmed. The USPS, as the prevailing party, then filed the instant motion for award

of costs, pursuant to Fed.R.Civ.P. 54(d), in the amount of $3,784.08, plus interest.

This amount reflected costs related to obtaining copies of Osahar’s deposition

transcript and photocopying discovery documents, pleadings, and other necessary

papers. The district court granted the USPS’s costs motion, and the USPS moved for

entry of final costs judgment.

      In response, Osahar filed a “motion for stay without filing of supersedeas

bond,” asking that the court stay execution of the order granting the USPS award of

costs and any final costs judgment. The USPS filed a motion for enlargement of time

to respond to Osahar’s motion. After the district court granted the USPS’s time

enlargement, Osahar filed a reply, arguing that the district court was precluded from

granting any time enlargement because the response time had already elapsed before

                                          2
the enlargement request was filed. The USPS then responded to Osahar’s motion for

stay within the enlarged time frame. The district court ultimately granted the USPS’s

motion for entry of final costs judgment, and denied Osahar’s motion for stay without

filing of supersedeas bond. Oshar then filed a supersedeas bond and brought this

appeal.

       Osahar first argues that the district court erred by granting the USPS’s motion

for enlargement of time to respond to his motion for stay without filing of

supersedeas bond because the USPS’s motion for enlargement of time was untimely

filed, in violation of Local Rule 7.1 and Fed.R.Civ.P. 6. Second, Osahar argues that

the USPS overcharged him for pages of his deposition transcript that were not

submitted to the court, as only 67 pages of his deposition transcript were “admitted

as necessary.” He further contends that the USPS improperly included its half of their

mediation bill in its verified bill of costs. Finally, Osahar argues that the district court

erred by denying his motion for stay without filing of supersedeas bond because (1) a

bond is not always required, and (2) in his case, the requirement of a bond is “not in

the interest of justice and is an unjust imposition of cost that provides the

[USPS] . . . no additional security.”

                              STANDARD OF REVIEW




                                             3
      We review the district court’s grant of an enlargement of time, pursuant to Rule

6(b), for an abuse of discretion. Useden v. Acker, 947 F.2d 1563, 1571 (11th Cir.

1991). Similarly, in addressing Osahar’s contentions regarding the district court’s

grant of costs judgment, we “will not disturb a costs award in the absence of a clear

abuse of discretion.” U.S. E.E.O.C. v. W&O, Inc., 213 F.3d 600, 619-20 (11th Cir.

2000) (internal quotations and citation omitted).

                            ENLARGEMENT OF TIME

      According to Rule 6(b), a court may enlarge the time period in which a party

has to act, even upon a motion made after the expiration of the specified time period,

where the failure to act was the result of “excusable neglect.” Fed. R. Civ. P. 6(b).

As Rule 6(b) expressly permits an extension of time where the motion to extend was

filed after the original time frame had expired, we can perceive no abuse of discretion

in the district court’s grant of the USPS’s motion to expand its response time.

                                AWARD OF COSTS

       Rule 54(d)(1) allows prevailing parties to recover costs other than attorneys'

fees. Fed. R. Civ. P. 54(d)(1). Taxable costs include: (i) court reporter fees for

transcripts “necessarily obtained for use in the case”; and (ii) fees for “copies of

papers necessarily obtained for use in the case.” 28 U.S.C. § 1920; see also W&O,

213 F.3d at 620-21 (“Taxation of deposition costs is authorized by § 1920(2) . . . [and

                                          4
a] district court may tax costs associated with the depositions submitted by the parties

in support of their summary judgment motions.” (internal quotations and citation

omitted)).

       We agree with the district court that the costs relating both to photocopying and

Osahar’s deposition transcript were “necessarily obtained for use in the case.” The

entirety of Osahar’s deposition transcript was filed in support of the USPS’s motion

for summary judgment. See W&O, 213 F.3d at 621 (“A district court may tax costs

associated with the depositions submitted by the parties in support of their summary

judgment motions.”) (internal citations and quotation omitted). Moreover, our review

of the record does not support Osahar’s contentions that the USPS’s bill of costs

improperly included the costs of mediation. We find no abuse of the district court’s

discretion and we affirm.1

       AFFIRMED.




       1
         Because we affirm the district court’s taxation of costs against Osahar on the merits, we
need not address Osahar’s now-moot arguments regarding the district court’s denial of his motion
for a stay of judgment pending appeal without bond.
                                                5